          Case 2:20-cv-01258-CKD Document 4 Filed 07/07/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ROYLAND RICE,                                         No. 2:20-cv-1258 CKD P
11                          Petitioner,
12                  v.                                      ORDER
13    PAUL THOMPSON, Warden,
14                          Respondent.
15

16              Petitioner, a federal prisoner proceeding pro se, has filed an application for a writ of

17   habeas corpus pursuant to 28 U.S.C. § 2241. However, petitioner has not filed a request to

18   proceed in forma pauperis or paid the $5.00 filing fee. See 28 U.S.C. §§ 1914(a) & 1915(a).

19   Accordingly, IT IS HEREBY ORDERED that:

20              1. The Clerk of the Court is directed to send petitioner an “Application to Proceed In

21   Forma Pauperis By a Prisoner.”

22              2. Within thirty days, petitioner shall complete and return that form to the court or submit

23   the $5.00 filing fee. Petitioner’s failure to comply with this order will result in dismissal.

24   Dated: July 7, 2020
                                                          _____________________________________
25
                                                          CAROLYN K. DELANEY
26                                                        UNITED STATES MAGISTRATE JUDGE

27   1/kly
     rice1258.ifp
28
